Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-32 are pending in the current application.
2.	This application claims benefit of 62/978,192 02/18/2020.
Restriction Election Maintained
3.	Applicant’s election of group I and the species,

    PNG
    media_image1.png
    145
    356
    media_image1.png
    Greyscale

in the reply filed on June 6, 2022 was previously acknowledged. The election was made without traverse. According to applicants’ representative claims 1-9, 11-12, 15-17, 19, 28-29, 31-32 read on the elected species. After reviewing the claims, the examiner correctly determined that the first proviso in claim 1 excluded the elected species since in order to read on claim 1, R4G is defined as 2-ethylbutyl and R1 and R2 must be H and the proviso does not allow for R1 and R2 to be H.  The examiner properly withdrew all claims, except claim 31, which was the only claim reading on the elected species.  Applicant has now amended claim 29 on October 25, 2022 to also include the elected species.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 1-28, 30, 32, which do not read on the elected species are withdrawn.
Claim Rejections Withdrawn
4.	The provisional rejection of claim 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 9, of copending Application No. 17/578,682 is withdrawn since the ‘682 application is now abandoned.
Claim Rejections Maintained
5.	The rejection of claim(s) 31 and now amended claim 29 under 35 U.S.C. 102(a)(1) as being anticipated by Clarke WO 2015069939 A1 is maintained.  Applicants’ representative’s arguments submitted on October 25, 2022 have been fully considered but are not persuasive. It is noted that Example 35 has been deleted from the claims and the anticipation rejection is now based solely upon the elected species.  According to the arguments “the Office has not explained how Clarke describes the elected single diastereomer.” (Remarks page 2 ¶ 3). The rejection explains that “Example 34 (also PD6)….the elected species” was two diastereomers and also that “The phosphorous diastereomers of each compound were separated on HPLC column at page 148 lines 19-26”.  Both page and line were pointed out to describe the elected species. Applicant admits that a “a 3:2 diastereomeric mixture” of the compounds was disclosed.  The two specific compounds were clearly recognized as diastereoisomers, otherwise there would be no basis for making the determination of a 3:2 ratio. On page 26 line 9-14 Clarke recognizes that each one of these separate diastereomers is part of the invention, “In another embodiment, provided is a method of treating a Pneumovirinae infection in a human by administering to the human a therapeutically effective amount of a racemate, enantiomer, diastereomer, tautomer, polymorph, pseudopolymorph, amorphous form, hydrate or solvate of a compound of a compound of Formula (I), or a pharmaceutically acceptable salt or ester thereof.”  The word diastereomer is singular.  The Chemical Abstract Services, has also recognized that Clarke contains both diastereomers as shown by the CAPLUS Chemical Abstracts Accession Number 2015:832846 Document No. 162: 643613 for WO 2015069939 A1 20150514 (cited on the 892 appended herewith), the compound is also in the databases CASREACT and MARPAT. One isomer has been given the Registry Number 1770841-78-5 and the other 1770841-62-7.  The abstracts from Chemical Abstracts Services may also be considered as an anticipatory reference in their own right, however multiple rejections over the same embodiments are not necessary.
	The rejection of claim 31 and amended claim 29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9, 15-18, 25, 28 of U.S. Patent No. 9,388,208, claims 1-5, 7, 9-12, 14, 17, 20 of U.S. Patent No. 10,059,716,  claims 1-2, 7, 11, 15 of U.S. Patent No. 10,682,368 and now claims 1-2, 5, 7, 9, of copending Application No. 17/895,123 (the continuation of Application No. 17/578,682)  are maintained.  Applicants’ representative’s arguments submitted on October 25, 2022 have been fully considered but are not persuasive. According to the arguments “The Office has not explained why a skilled artisan would be motivated to modify a compound…to arrive at the presently elected species.” (Remarks pages 3-6). As explained in the rejections, the elected species is claimed and no rationale for modification is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 29, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke WO 2015069939 A1 (cited as reference 286 on the IDS of January 19, 2022).  Clarke teaches the elected species of claim 29 and 31 at page 147-148.  Example 34 (also PD6) is the elected species. The phosphorous diastereomers of this compound was separated on HPLC column at page 148 lines 19-26.  A reported ratio of 3:2 for the diastereomers was disclosed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claim 29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9, 15-18, 25, 28 of U.S. Patent No. 9,388,208 (cited on the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the compound discussed in the 102 rejection above, the elected species, is the subject of patent claim 25 at column 173 lines 35-55.  The generic claim 1 also encompasses such compounds where R5 is the last selection where R12 is alkyl, R11 is methyl, R10 is H and R9 is phenyl (the last selection in claim 15), R2 is H, R4 is CN, R1 is H and R3 and R6 are -OH.
8.	Claim 29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-12, 14, 17, 20 of U.S. Patent No. 10,059,716 (cited on the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the compound discussed in the 102 rejection above, the elected species, are the subject of patent claim 14 at column 166 lines 1-22.  The generic claim 1 also encompasses such compounds where R5 is the last selection where R12 is alkyl, R11 is methyl, R10 is H and R9 is phenyl (the selection in claim 11), R2 is H, R4 is CN, R1 is H and R3 and R6 are -OH.
9.	Claim 29, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 11, 15 of U.S. Patent No. 10,682,368 (cited on the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the compound discussed in the 102 rejection above, the elected species, is the subject of the methods of treating of patent claim 15 lines 1-12, claim 11 column 34 lines 21-32, claim 7 lines 55-65, claim 1 column 29 lines 10-20.  The method of the ‘368 patent could not be practiced without the instantly claimed compounds and the compounds are therefore obviousness type double patenting over claims to using them.
10.	Claim 29, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 9, of copending Application No. 17/895,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound discussed in the 102 rejection above, the elected species, is the subject of the methods of treating of the copending application claims.  The methods of the copending application could not be practiced without the instantly claimed compounds and the compounds are therefore obviousness type double patenting over claims to using them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625